DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities:
Paragraph 0005, Line 2 wording: Substituting “opposite the brake disk” for “than the brake disk” is suggested.
Paragraph 0005, Line 2 wording: Substituting “in the space” for “and secures a clearance” is suggested.
Paragraph 0005, Line 5 wording: Substituting “opposite the brake disk” for “than the brake disk” is suggested.
Paragraph 0007, Line 12: Substituting “extending” for “expanding” is suggested.
Paragraph 0008, Line 5 wording: Substituting “provide clearance” for “secure a clearance” is suggested.
Paragraph 0009, Line 14 wording: Substituting “of the cylindrical portion” for “than the cylindrical portion” is suggested.
Paragraph 0010, Line 8 wording: Substituting “no clearance needs to be provided” for “no clearance needs to be secured” is suggested.
Paragraph 0030, Line 1 wording: Substituting “is disposed above” for “is disposed upper than” is suggested.
Paragraph 0031, Line 6 wording: Substituting “tooth tip and tooth root of the output gear 36 are” for “tooth tip and tooth root of the output gear 36 is” is suggested.
Paragraph 0039, Line 1 wording: Substituting “opposite the outer ring” for “than the outer ring” is suggested.
Paragraph 0039, Line 2 wording: Substituting “serving as a side opposite the outer ring” for “serving as a side away from the outer ring” is suggested.
Paragraph 0040, Line 1 wording: Substituting “extends” for “expands” is suggested.
Paragraph 0040, Line 7 wording: Substituting “The chamfer 59 provides clearance between the brake disk 55 and the suspension member 102.” for “The brake disk secures a clearance with the suspension member 102 by the chamfer 59.” is suggested.
Paragraph 0043, Line 3 wording: The text indicates that “Fig. 4 is a front view” while the drawings indicate that Fig. 4 is a side view.
Paragraph 0052, Line 1 wording: Substituting “extending” for “expanding” is suggested.
Paragraph 0052, Line 3 wording: Substituting “extends” for “expands” is suggested.
Paragraph 0055, Line 5 wording: Substituting “no clearance needs to be provided” for “no clearance needs to be secured” is suggested.
Paragraph 0057, Line 7 wording: Substituting “provide a clearance” for “secure a clearance” is suggested.
Appropriate correction is required.
Claim Objections
Claim 1 is objected to because of the following informalities: Substituting “extending” for “expanding” in Line 11 is suggested.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yukishima et al. (JP 2012148726 A) (hereinafter “Yukishima”). Regarding Claim 1, Yukishima teaches all ten elements of the claim, hereinafter (1a), (1b), (1c), (1d), (1e), (1f), (1g), (1h), (1i), and (1j) respectively. Yukishima teaches
(1a), an in-wheel motor drive device (Yukishima Fig. 7, below; Yukishima “Description – Technical Field” Paragraph 1: “The present invention relates to an in-wheel motor drive device in which an output shaft of an electric motor and a wheel hub are coaxially connected via a reduction gear.”; Yukishima Claim 2: “…portion A is an in-wheel motor drive device characterized by being formed integrally with a member.”).

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Yukishima Fig. 7
	(1b), a wheel hub bearing unit having an outer ring (Yukishima Fig. 7, above).
	(1c), an inner ring passing through a center hole of the outer ring and protruding from the outer ring to one side in an axial direction (Yukishima Fig. 7, above).
	(1d), a plurality of rolling elements disposed in double rows in an annular space between the outer ring and the inner ring (Yukishima Fig. 7, above).
	(1e), fixing means for fixing the outer ring to a non-rotary member (Yukishima Fig. 7, above).
	(1f), a motor unit configured to drive the inner ring (Yukishima Fig. 7, above).
	(1g), a motor unit configured to drive the inner ring (Yukishima Fig. 7, above).
	(1h), a cylindrical portion extending from the connecting portion to the other side in the axial direction and disposed coaxially to the inner ring (Yukishima Fig. 7, above).
	(1i), a flange-shaped friction disk portion expanding towards an outer diameter from the other end of the cylindrical portion in the axial direction (Yukishima Fig. 7, above).
	(1j), at least a part of the fixing means is received in an internal space of the cylindrical portion (Yukishima Fig. 7, above).
	Regarding Claim 2, Yukishima teaches all four elements of the claim, hereinafter (2a), (2b), (2c), and (2d). Yukishima teaches
	(2a), that the outer ring includes an outer ring tubular member configured to surround an other end of the inner ring in the axial direction (Yukishima Fig. 7, above).
	(2b), an outer ring attachment member configured to be fixed to an outer periphery of the outer ring tubular member (Yukishima Fig. 7, above).
	(2c), the fixing means fixes the outer ring attachment member to the non-rotary member (Yukishima Fig. 7, above).
	(2d), at least a part of the outer ring attachment member is received in the internal space (Yukishima Fig. 7, above).
	Regarding Claim 3, Yukishima teaches both elements of the claim, hereinafter (3a) and (3b). Yukishima teaches
	(3a), that the fixing means is a fixing bolt, and includes a head disposed on one side of the outer ring in the axial direction, and a shank extending from the head to the other side in the axial direction and being passed through a hole formed in the outer ring and a hole formed in the non-rotary member (Yukishima Fig. 7, above).
	(3b), at least a part of the head of the fixing bolt is received inside the internal space (Yukishima Fig. 7, above).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Yukishima (JP 2012148726 A) in view of Hirano (JP 2015147491 A). Regarding Claim 4, Yukishima teaches an in-wheel motor drive device with a non-rotary member but does not teach the specific nature of the non-rotary member. Hirano teaches that the non-rotary member is a suspension member (Hirano Fig. 1, below; Hirano Paragraph 0009: “The electric drive unit A is a so-called in-wheel type motor electric drive unit connected to a suspension device of a vehicle in order to drive the front wheels of the vehicle.”; Hirano Paragraph 0011: “…the unit case 1 of the electric drive unit A is fixed to the knuckle arm 104 of the suspension device.”).
It would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the in-wheel motor drive device of Yukishima to provide a non-rotary suspension member as taught by Hirano. As such, “the axial interval between the parallel shaft gear train and the planetary gear mechanism can be further reduced, and the axial dimension of the entire electric drive unit can be shortened.” as recognized by Yukishima (Paragraph 0041).


    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

Hirano
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Yukishima (JP 2012148726 A) in view of Ito et al. (JP 2009012569 A) (hereinafter “Ito”). Regarding Claim 5, Yukishima teaches an in-wheel motor drive device with a non-rotary member but does not teach the specific nature of the non-rotating member. Ito teaches that the non-rotary member is a casing of a reducer unit configured to transmit a rotation from the motor unit to the inner ring upon reducing speed of the rotation (Ito Fig. 1, below; Ito Claim 2: “A speed reducer is covered with a casing and that decelerates the rotation of the motor side rotating member and transmits it to the wheel side rotating member…”; Ito Paragraph 0077: “…in the configuration of FIG. 1, the casing 22 is extended in the axial direction to form a space on the right side of the rotor in the drawing, the rotating member that rotates integrally with the rotor, and the casing 22 is non-rotatable and axial.”).

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

Ito
	It would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the in-wheel motor drive device of Yukishima to provide a non-rotary casing as taught by Ito. Doing so would enable the use of “a parking brake that locks the rotor by disposing a movable piston and a cylinder that operates the piston and fitting the piston and the rotating member when the vehicle is stopped...” as recognized by Ito (Paragraph 0077).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL T WALSH whose telephone number is (303)297-4351. The examiner can normally be reached Monday-Friday 7:30-5:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, J. Allen Shriver can be reached at (303) 297-4337. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-0695.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES A SHRIVER II/Supervisory Patent Examiner, Art Unit 3618